DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7, 10, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2021.

Claim Interpretation
Regarding Claim 1, in the claim limitation “cermet material used in solar selective surfaces”, the claim is considered drawn to a cermet (ceramic-metallic composite) material, and the phrase “used in solar selective surfaces” is considered an intended use, for while the claimed product is intended to be used in a solar selective surface, the material itself can be used in other composite coatings for example, so the scope of the claim is not limited to only solar selective coatings from a broadest reasonable interpretation of the claim. 
Regarding the limitation “comprising metal alloy particles that form a passivating oxide layer around the metal particle when exposed at high temperature in an oxygen containing environment”, this limitation is considered a material property, as the claim insinuates the metal particles themselves have a tendency to form a passivating oxide layer in a high temperature/oxidation environment. 
Regarding the limitation “inside a ceramic dielectric”, most ceramic materials are dielectrics, or materials having very low electrical conductivity and /or their ability to support 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “the cermet material of Claim 1, that requires a heat treatment above 300 C in an oxidizing atmosphere to passivate”; this limitation is considered indefinite as Claim 1, from which Claim 2 depends on, is drawn to a cermet material comprising metal particles, that when exposed to a high temperature in an oxygen environment, form a passivation layer. The limitation “the cermet material of Claim 1 that requires a heat treatment in an oxidizing atmosphere to passivate” is therefore considered indefinite as it is unclear if the claimed cermet material must be passivated by heat treatment/oxidation or if the metal in the 
Claims 8, 17 and 18 recite the limitation "deposited from the same cathode that will passivate the metal particle during an oxidizing process and form on top of these metal particles an oxygen diffusion barrier" in Line 2.  There is insufficient antecedent basis for this limitation in the claims. Claims 1, 4-5, from which claims 17-18 depend, only require a material comprising metal particles that would form a passivating oxide layer at high temperature and under oxidative conditions. Claims 17-18, by using the term “deposited from the same cathode that will passivate the metal particle during an oxidizing process” further renders the claim indefinite as it is unclear if applicant is requiring the cermet material to be explicitly made by depositing metal particles using a deposition process involving a cathode, such as reactive PVD or RF deposition as specified in Page 2 in the specification; or if applicant is merely further describing the high temperature/oxidation conditions that would bring about the passivation/(oxygen diffusion) layer in the metal particles in a cermet material if the metal was exposed to said environment, and in effect, not actually requiring deposition by cathode. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-9, 15-18 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Chernin et al. (US20140261390A1).
Regarding Claims 1 and 8-9, 17-18, Chernin teaches a cermet material comprising an absorption layer of cermet comprising fine metal particles in a dielectric ceramic matrix [0050], wherein the metals can be one or more of Ni, Cr, W, Mo in alumina [0050], applicant admits these metals will form a passivating oxide layer (See Claims 17-18), or that the metals are refractory metal silicides [0005] which applicant also admits forms a passivating oxide layer (See Claim 9)
Regarding Claims 3-4, Chernin teaches the cermet layer is deposited on an IR reflective layer, with a SiOx layer between the IR and cermet layers [0012]. (SiOx refers to Silicon oxides which are either or both of SiO or SiO2).
Regarding Claims 5 and 15-16, Chernin teaches an antireflective coating of SiO2 deposited on top of the cermet layer [0006, 0013]. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 13-14 is/are rejected under 35 U.S.C. 102((a)(1-2)) as anticipated by Chernin et al as applied to Claim 1 above or, in the alternative, under 35 U.S.C. 103 as obvious over Chernin et al in view of Ulion (US20090305866A1).
Regarding Claims 2 and 13, under the interpretation that the metal in the cermet requires a heat treatment above 300 C in oxidative conditions to passivate, since Chernin teaches the metal can be Ni, Cr, W, Mo in alumina [0050], and can be deposited by sputtering or PVD [0031] as used by applicant in page 2 of the specification, one of ordinary skill in the art would expect the metal taught by 
Alternatively, regarding Claims 2 and 13, under the interpretation that the claimed cermet material must be passivated by heat treatment, Chernin teaches the substrate may be heat treated at 300 C or greater to form a natural oxide layer before the cermet is deposited [0032] but does not teach the solar reflective film in its entirety is heat treated/oxidized after deposition. However, Ulion teaches a method of forming a ceramic-metal coating on a substrate [0006], where the metal and ceramic are deposited through PVD to form a film [0015], where heat treatment is performed in an oxidative environment for the purpose of oxidizing the refractory metal within the ceramic matrix for the purpose of a thermal barrier coating [0013] for the purpose of improving cracking and strain tolerance [0017]. Therefore, it would have been obvious to one of ordinary skill in the art to anneal the cermet material of Chernin after deposition for the purpose of improving crack resistance and strain tolerance of the cermet film.
Regarding Claim 14, Chernin teaches the cermet layer is deposited on an IR reflective layer, with a SiOx layer between the IR and cermet layers [0012]. 


Claim Rejections - 35 USC § 103

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernin et al. (US20140261390A1) in view of Zhang et al. ("Zr–ZrO2 cermet solar coatings designed by modelling calculations and deposited by dc magnetron sputtering." Journal of Physics D: Applied Physics 36.6 (2003): 723.).
Regarding Claim 11, Chernin teaches the cermet film can be made by PVD or sputtering, but does not teach the dielectric or ceramic was formed by adding oxygen as reactive gas into the deposition chamber and using a DC power supply. However, Zhang teaches a method of making a cermet of Zr with ZrO2 or Al2O3 dielectric with the use of a DC magnetron sputter coater and an O2 gas inlet (Fig.1) for the purpose of covering a large area of substrate with improve improved solar performance (Page 723, Col.2, Lines 1-10; Abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed reactive sputtering method for the purpose of forming a cermet film over a large surface area of substrate with improved solar performance. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernin et al. (US20140261390A1) as applied to claim 1 above, in view of Lane (US3481854).
Regarding Claim 12, Chernin teaches the cermet film can be made by PVD or sputtering, but does explicitly teach the dielectric was deposited from an alumina/alumina alloy target through RF sputtering. However Lane teaches a . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernin et al. (US20140261390A1) as applied to claim 1 above in view of Tanielian (US4465577).
Regarding Claim 12, Chernin teaches the cermet film can be made by PVD or sputtering, but does explicitly teach the dielectric was deposited from an alumina/alumina alloy target through RF sputtering. However Tanielian teaches a method of forming a thin film of cermet on a substrate by RF sputtering (abstract), teaches conventionally, cermet RF sputtering is achieved by sputtering either from a composite metal/insulator target, or by cosputtering from two different targets, a metal and an insulator/ceramic target respectively for the purpose of forming ultra-thin film cermet coatings. (Col. 1, Lines 1-10 and 30-36). Therefore it would have been obvious to one of ordinary skill in the art to have either RF sputtered the dielectric Chernin using a distinct dielectric target .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, Qi-Chu. "Metal-AlN cermet solar selective coatings deposited by direct current magnetron sputtering technology." Journal of Physics D: Applied Physics 31.4 (1998): 355, teaches NiCr based coatings, and Cao et al. "A review of cermet-based spectrally selective solar absorbers." Energy & Environmental Science 7.5 (2014): 1615-1627, teaches overview of different sputtering techniques and annealing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736